 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDwithin the meaning of the Act, or would establish them as aseparate appropriate unit on the ground that their work interestsare different from those of other employees.The approximately 3 chief inspectors in the defense contractdepartment inspect finished products. They have authority torejectwork done by production employees. One of the chiefinspectors is assisted by 5 or 6 other inspectors. Althoughchief inspectors may recommend the discharge of employees,such recommendations do not carry effective weight. Nor doesthe record disclose that chief inspectors have any of the otherpowers of a supervisor as set forth in Section 2 (11) of the Act.We therefore find that chief inspectors are not supervisorswithin the meaning of the Act. The Board has found that em-ployees such as the instant chief inspectors may appropriatelybe included in a production and maintenance unit.4 We shalltherefore include chief inspectors in the unit hereinafter foundappropriate.Upon the entire record in this case, we find that the follow-ing employees of the Employer at its punch press and screwmachine plant at Houston, Texas, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All production and maintenance em-ployees, including employees in the toolroom and in the punchpress, screw machine, and defense contract, departments,chief inspectors in the latter department, and other inspectors,but excluding office clerical employees, professional employees,watchmen, guards, and supervisors as defined in the Act.5.No election can be held in this proceeding until afterOctober 1953, the time of the expected layoff of the defensecontract employees. If any such employees have actually beenlaid off by the date of the election, without reasonable expecta-tion of reemployment, they will be regarded as having beenpermanently severed and will be ineligible to vote in the electionhereinafter directed.5 Otherwise, they will be eligible to vote.[Text of Direction of Election omitted from publication.]4Palmer ManufacturingCompany, 103 NLRB336, and cases cited therein5 MosherSteel Company, 88 NLRB 173.SONOCOPRODUCTSCOMPANYandINTERNATIONALBROTHERHOOD OF PULP, SULPHITE, AND PAPER MILLWORKERS, AFL, AND INTERNATIONAL BROTHERHOODOF PAPER MAKERS, AFL, Petitioners. Case No. 11-RC-566.November 17, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jerold B.Sindler, hearing officer. The hearing officer's rulings made107 NLRB No. 24. SONOCO PRODUCTS COMPANY83at the hearing are free from prejudicial error and are herebyaffirmed. iUpon the entire record in this case, the Board finds:1.The Employer isengagedin commerce within the meaningof the Act.2.The labor organizations involved claim to representcer-tain employees of the Employer.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated that the appropriate unit consists ofall production and maintenance employees at the Employer'sHartsville, South Carolina, plant, where the Employeris engagedin making paper and paper products. However, they disagree asto the unit placement of certain employees.'Assistant beater room foreman: The Employer contends thatthe 3 assistantbeater room foremen,who alternate on the 3 dailyshifts, are supervisors. The record, however, is insufficient toenable us to make a determination on this issue. We shall ac-c ordingly permit the as sistant beate r room foreman to vote underchallenge and shall conduct a further investigation if it shouldappear that their votes would be determinative of the election.Lacquer, paint-pigment, and sonolite operators: The Em-ployer asserts that these three operators are professionalem-ployees, who should be excluded from the unit. The record dis-closes, however, that they merely operate mixing machines, add-ing various ingredients to the product being mixed according toprescribed formulas set by the chief chemist. Their duties areof a routine nature and do not require the use of independent judg-ment. Upon the basis of the entire record, we find that the lac-quer, paint-pigment, and sonolite operators are neither profes-sional nor technical employees and shall include them in the unit.Mail carrier: The Employer would include the mail carrier,while the Petitioner would exclude him. The mail carrier car-ries mail and packages between the post office and the Employ-er'smain office. We find that his interests are with the officeclerical employees and shall exclude him from the unit.3Order tracers: The Petitioner would exclude as managerialemployees the order tracer and his assistant. Their duties areto keep records in order to enable them to inform customers ofiThe hearing officer referred to the Board the Employer'smotion to dismiss the jointpetition filed herein on the grounds that(1) twounions cannot constitute a labor organizationwithinthemeaningof the Act;and (2) the showing of interest was not based upon joint desig-nations by the employees involved.The motionis denied.The Board has consistently held thattwo or more labor organizations may appropriately bargain as joint representatives, and thatthe adequacy of a showing of interest is an administrative matter, not litigable by the parties.Webb-LinnPrintingCo., 95 NLRB1488; Harry Brown Motor Company, 86NLRB 652.2 Itwas stipulated at the hearing that the evidence regarding these employees adduced in aprior case concerning the parties--Sonoco ProductsCo., 11-RC-514 (not reported in printedvolumes of Board Decisions)--was still applicable and should be adopted by the Board in thiscaseWe hereby take official notice of that proceeding and shall rely on the evidence therepresented in determining the unit placement of the disputed categories.3Heintz Maa^,+acturingCompany, 100 NLRB 1521 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe stage of completion of products being made for them. Theirwork requires them to move continually throughout the plant. Wefind that the order tracer and his assistant are plant clericalsand shall include them in the unit.4Nurses: The Petitioner contends that the three registerednurses should be excluded, while the Employer would includethem. The Board has consistently held that nur se s have interestsand duties basically different from those of production and main-tenance personnel. 6 Accordingly, we shall exclude them fromthe unit.Cooperative students: Five university students are employedas draftsmen in the drafting department, alternating every 3months between the plant and the university. The record doesnot indicate that there is any likelihood that they will becomepermanent employees upon graduation. As they are technicalemployees and their employment is merely incidental to theireducation, we shall exclude them from the unit. 6Grill employees: The Employer maintains a grill or lunch-room near the production office. The Petitioner would excludethe grill employees as not having any community of interestwith the other employees in the proposed unit, while the Em-ployer would include them. The Employer maintains the grillsolely for the use of its employees. The grill employees havethe same terms and conditions of employment as the other em-ployees. We have frequently found that the interests of cafeteriaemployees are not so dissimilar to those of production andmaintenance employees as to preclude their inclusion with thelatter. We shall therefore include the grill employees in the unit.?We find that all production and maintenance employees at theEmployer's Hartsville, South Carolina, plant, including lacquer,paint-pigment, and sonolite operators, order tracer, ordertracer assistant, and grill employees, but excluding office andclerical employees, mail carrier, nurses, cooperative students,and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]4Clarostat Mfg. Co., Inc., 105 NLRB 2,0.5W. F. & John Barnes Company, 96 NLRB 1136.6 National Cash Register Company, 95 NLRB.27.7 Taunton Pearl Works, 89 NLRB 1382.MAC SMITH GARMENT COMPANY, INC.andAMALGAMATEDCLOTHINGWORKERSOF AMERICA, CIO. Case No. 15-CA-481. November 18, 1953DECISION AND ORDEROn June 15, 1953, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding107 NLRB No. 27.